Citation Nr: 1819750	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  08-33 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1992 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The appeal was subsequently remanded by the Board in January 2010, July 2014, and March 2016 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the evidence of record, the Veteran's claim has been expanded as noted on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

FINDING OF FACT

An acquired psychiatric disorder, variously diagnosed, was not shown in service, and is not related to service, to include any injury or event therein.


CONCLUSION OF LAW

An acquired psychiatric disorder, variously diagnosed, was not incurred in service.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently seeking entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.

Generally, service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) The existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

With specific regard to PTSD claims, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

At the outset, the Board observes that the Veteran has been diagnosed with a number of psychiatric disorders during the pendency of this appeal, to include: PTSD (diagnosed by July 2013 and November 2014 VA examiners); persistent complex bereavement (diagnosed by November 2014 VA examiner); and anxiety disorder, adjustment disorder, and depression (as noted in VA treatment records).  Taken in combination, said records reflect competent evidence of a current psychiatric disorder, variously diagnosed.    

Next, the Veteran has testified as to several in-service events which are purportedly related to his psychiatric disorder, including witnessing the death of two servicemembers while stationed aboard either the USS Belleau Wood or USS Blue Ridge, experiencing ongoing depression and anxiety attacks during service in the Gulf, experiencing ongoing stress following his mother's hospitalization for diabetes during his deployment to the Gulf, and experiencing ongoing stress following his brother's shooting in South Carolina, also during his deployment.  

The Veteran's statements alone are not competent evidence of the majority of the claimed stressors.  Although a veteran is generally competent to report that which he perceives through the use of his senses, the Board is compelled by the near-total lack of corroborating evidence in this case.  In this regard, he has provided inconsistent and contradictory testimony pertaining to the death of two service members, such that the location and circumstances of their deaths remain unclear and thus unverifiable.  Although he was asked for clarification in May 2011, VA received no response.  As such, VA issued a Formal Finding in September 2011 that it was unable to corroborate these stressors.  

Further, the Veteran has not provided any additional evidence pertaining to the illness of his mother during service or his in-service history of anxiety and depression.  Instead, service treatment records (STRs) which span the entirety of his service are silent for a pattern of anxiety or depression.  However, a January 1991 STR records his "emotional distress" upon learning of his brother's death.  Upon this record and his consistent testimony regarding this event, this is the only identifiable stressor.

Nonetheless, the evidence weighs against the finding of a causal nexus.  After a review of the file and a physical examination, a November 2014 VA examiner concluded that it was less likely than not that the Veteran's current psychiatric symptoms were related to any symptoms experienced during service.  The examiner reasoned that the Veteran did not experience or witness any life-threatening trauma during his time in service.  Instead, he exited service in 1993, and did not solicit treatment for his current anxiety and grief until 2012, following the recent death of his fiancée.  These symptoms continued upon his mother's death in 2015.  

The Board affords significant probative to this opinion, which is based upon a thorough review of the Veteran's psychiatric history, analysis of the nature and onset of his current symptoms, and consideration of the impact of certain life events.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.

The Board has considered the Veteran's lay statements regarding a nexus.  However, he is not competent to provide an opinion regarding the etiology of his psychiatric disorder.  See Jandreau, 492 F.3d at 1376-77; see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Instead, the Board has placed greater probative value on the medical evidence finding no nexus between service and the current psychiatric disorder.  Thus, the preponderance of evidence weighs against the claim and the appeal is denied.  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
    

ORDER

Service connection for an acquired psychiatric disorder, variously diagnosed, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


